EreeMAN, J.,
dilivered the following dissenting opinion:
The answer to the opinion of the majority of the court is, that while it is ingenious and plausible, it is not what the statute means, in my opinion, we have but to put the three sections together, to see ■ this.
2375 provides that: “Even a creditor whose debt is not due may become a party to the proceeding, and come in for his ratable distribution; and then adds provision for discount in case of payment before due.
2376 is, that all creditors who shall fail to bring suit, or come in under these proceedings and present their claims within the time prescribed by law, shall be forever barred and prohibited from becoming parties *370to such proceedings. That this means within the period fixed by the statute of 1789 — two years and six months, and three years is conceded, and has never been questioned.
It might well have been held that the creditor, whose debt was not due, was barred under this section alone, as it provides both for suit and coming in under these proceedings, the former clause might well apply to claims due, and which might have been sued on, and the latter to those not due, but which the previous section had provided might be brought in and filed for settlement.
But to make it beyond question what is meant, section 3377 is added, that ‘'creditors, whose debts are not due, shall be undér the same obligations to present their claims as those whose debts are due, and upon failure to do so, shall be barred in like manner, but a creditor shall not be bound to present his claim before due, except where the estate is represented to be insolvent as herein provided.”
If this does not put the creditor where debt is not due, precisely on the same footing as one whose debt is due, the language simply does not mean what it ■says. The same obligation is imposed to present their claims, and the rule as to one is the rule as to the other. The rule as to the due debt is prescribed by the section before, and is the one fixed by statute of limitations of two years and six months — and then it is provided, that on failure to present, "they shall be barred in like manner.” This can only mean in the same time, as there is no form or manner of barring *371■a claim, save simply by lapse of time. It is added such creditor is not bound to present his claim before clue, except when the estate is represented to be insolvent as herein provided, that is, after suggestion in county court, been filed, and publication or service as provided for. When this is done he must come in, or be barred, or “prohibited from becoming party to such proceeding — to use the language of the statute.
I am unable to see on what principle we can hold that the section 2376 can be held to refer to a section in the other chapter providing for administration of insolvent estates in county court, and “within the time prescribed by law,” to mean within the time prescribed by law for suing upon such claims “before an appropriation of the fund. This meaning is purely arbitrary. Each chapter is a complete system of itself — and each step in the proceedingj specifiically regulated in it.
The time allowed by law for suing on claims is two years and six months — if within the State. This has been held to apply in ordinary cases to that length of time after the debt becomes due, but the statutes cited add that claims not due shall be presented, and if not, then they shall be barred in like manner — as if due — when the estate is being administered in the chancery court. While it might gratify our sense of right, to have proper claims allowed and filed, it cannot be a sufficient ground on which to give a construction to the statute which — its language does not impart — as to the suggestion, that the creditor, not the claim, is barred from becoming a party. We need *372only say, it would be difficult to conceive bow a claim could become a party to a suit at all — and if tbe creditor got in without a claim, be would not be very successful, and a claim without a creditor, would probably share the same fate.
As to the difficulty, that if the insolvency of the estate is suggested more than two years and six months after grant of administration, claims not due would be barred, although they could not be sued on, we only say, that we are not called on to remove apparent difficulties, but to ascertain the meaning of the language of the Legislature. If suits grow out of it, or hardships, it is for the Legislature, and not this court, to apply the remedy.
But the fact is, the Legislature did not contemplate or provide for any such case ever occurring. It was intended, and is so provided, as the first section of the act for administration of insolvent estates in the county court, that the administrator should ascertain the solvency or insolvency of the estate within six months after grant of letters of administration, and for this purpose it is forbidden that he shall be sued, etc, If this law and its purpose had been adhered to in practice, the insolvency would always be suggested in six months, and then the creditor, whose claim was not due, would be in precise the same condition as the one whose debt was due, and have the same time in which to present his claim. Such was the system, in fact, enacted by the Legislature.
This being the purpose, the whole system is harmonious. The fact that the provisions we have cited *373were enacted in view of the six months being allowed for suggestion of insolvency, shows however, conclusively, that the construction we have given is the correct one, and the only one intended by the Legislature.
For these and other reason that might be given, I am compelled to dissent from .the opinion of my brethren, and hold the chancellor’s decree correct, and ought to be affirmed.